DETAILED ACTION
This action is in response to amendments filed 03/02/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 8, 11, 14, and 22-23 are amended.
Claims 25-26 are newly added. 
The previously raised objections to the claims are withdrawn in view of Applicant's amendments 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given over phone and email by Applicant’s representative (Brian McKnight, Registration No. 59,914) on May 27, 2021.


Independent Claim 1 has been amended as follows: 

A computer-implemented method for preventing file duplication, the method comprising:
identifying a first signature and a second signature for one or more files from a first memory location, wherein the second signature is a platform specific identifier embedded in the one or more files from the first memory location;
storing the first signature and the second signature for the one or more files from the first memory location into a duplication reference list; 
detecting one or more files in a second memory location for upload to the first memory location; 
identifying a first signature and a second signature for the one or more files in the second memory location;
comparing the first signature and the second signature of the one or more files in the second memory location with the first signature and second signature of the one or more files in the first memory location that are in the duplication reference list to identify duplicate files using the duplication reference list; 
determining that and determining that the second signature of the one or more files in the second memory location is found in the duplication reference list;
when the second signature is found in the duplication reference list, determining that one of the one or more files in the second memory location is a duplicate file of one of the one or more files in the first memory location; and
determining to not upload the one of the one or more files in the second memory location to the first memory location when the one of the one or more files in the second memory location is a duplicate file of one of the one or more files in the first memory location.


Allowable Subject Matter
Claims 1, 4-5, 8, 11, 14, 17 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The current application is directed toward a method and system to avoid file duplication in a cloud storage service. The method comprises identifying and then storing a first signature and a second signature for files in cloud storage, into a duplication reference list, and further analyzing files from another memory location to identify duplicate files using the duplication reference list.
	The most relevant prior arts are Washington (US 2008/0235200 A1) in view of Farid (US 9,031,329 B1), Ben-Shaul (US 8,626,723 B2) and CNETRef (“Apple's tricky iOS 11 photo tech gets a helping hand”, 06 Oct 2017). 
	However, none of the references specified above, alone, or in combination, teach the entire combination of claim limitations and especially the following:
“...determining that and determining that the second signature of the one or more files in the second memory location is found in the duplication reference list;
when the second signature is found in the duplication reference list, determining that one of the one or more files in the second memory location is a duplicate file of one of the one or more files in the first memory location; and
determining to not upload the one of the one or more files in the second memory location to the first memory location when the one of the one or more files in the second memory location is a duplicate file of one of the one or more files in the first memory location”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145